Case 9:19-cv-00232-RC-ZJH Document 50 Filed 01/13/21 Page 1 of 1 PageID #: 475



                              **NOT FOR PRINTED PUBLICATION**

                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       LUFKIN DIVISION

  SANDOZ INC.,                                        '
                                                      '
       Plaintiff,                                     '
                                                      '   CASE NO. 9:19-CV-232-RC-ZJH
                                                      '
  v.                                                  '
                                                      '
                                                      '
  M & S PHARMACY, INC., DAVID G.                      '
  BRADLEY, GARTH A. HINZE, DAVID R.                   '
  HUMPHRIES, and BEN EUGENE JACOB,                    '
                                                      '
       Defendants.                                    '
                                                      '

             ORDER ACCEPTING THE MAGISTRATE JUDGE’S REPORT AND
                             RECOMMENDATION

          The court referred this case to the Honorable Zack Hawthorn, United States Magistrate

 Judge, for all pretrial matters. On December 21, 2020, Judge Hawthorn issued a Report and

 Recommendation (Doc. #47) denying Defendants’ Motion to Dismiss Amended Complaint for

 Failure to State a Claim (Doc. #39). To date, the parties have not filed objections to the report

 and recommendation and the time for doing so has passed.

          After a de novo review, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure

72, the court agrees with Judge Hawthorn’s recommended disposition and ACCEPTS the Report

and Recommendation (Doc. #47). Defendants’ Motion to Dismiss Plaintiffs’ First Amended

Complaint (Doc. #39) is DENIED.
                    So ORDERED and SIGNED, Jan 13, 2021.


                                                                 ____________________
                                                                 Ron Clark
                                                                 Senior Judge


                                                  1
